NONAQUEOUS ELECTROLYTE SECONDARY BATTERY AND METHOD FOR MANUFACTURING SAME
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
Claims 1-4 and 8-18 are pending, wherein claims 1 and 11 are amended. Claims 1-4 and 8-18 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 and 8-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi et al. (US 20090142663 A1, hereafter Takeuchi) in view of Fukumine et al. (US 20100112441 A1, hereafter Fukumine) and Tokonaga et al. (US 20120145428 A1, hereafter Tokonaga).
Regarding claim 1, Takeuchi teaches a nonaqueous electrolyte secondary battery (see at least Title and Abstract) comprising:
a positive electrode (See at least Abstract);

a separator disposed between the positive electrode and the negative electrode (See at least Abstract: one skilled in the art would know the separator is positioned between electrodes); and
an electrolyte solution containing a supporting salt having ionic conductivity (See “lithium salts”, [0017]-[0018], one skilled in the art would know these lithium salts, such as LiPF6, have an ionic conductivity).
Takeuchi further discloses that the positive electrode contains a binder such as polyvinylidene fluoride (PVDF) ([0023]) and a positive electrode active material such as an inorganic compound (e.g., composite oxide, [0019]), but is silent to at least one electrically conductive polymer such as polyaniline. However, in the same field of endeavor, Fukumine discloses that both inorganic compound (e.g., complex oxide, [0057]) and organic compound such as polyaniline ([0058]) function the same as a positive electrode active material. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced Takeuchi’s composite oxide with an organic compound such as polyaniline in the positive electrode of Takeuchi as a positive electrode active material, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). As such, the positive electrode of Takeuchi as modified by Fukumine contains PVDF and polyaniline.
Takeuchi is silent to the positive electrode further containing at least one of a polycarboxylic acid and a metal salt of a polycarboxylic acide as claimed. However, in the same field of endeavor, Tokonaga discloses that PVDF and lithium polyacrylate, or PVDF and prima facie obvious (MPEP 2144.06). As a result, the positive electrode of Takeuchi as modified by Fukumine and Tokonaga consists of polyaniline and lithium polyacrylate, or consists of polyaniline and polyacrylic acid.
Takeuchi as modified further teaches the negative electrode contains a carbonaceous material capable of lithium ion insertion/desertion (at least [0024] of Takeuchi: graphite, etc.).
Takeuchi as modified further teaches the electrolyte solution consists of a solvent (at least [0016], Takeuchi), a supporting salt having ionic conductivity (See above) and at least one negative electrode film-forming agent such as vinylene carbonate (See, e.g., additive B vinylene carbonate (VC): at least [0009], Takeuchi). It is noted that Takeuchi discloses that either the combination of additives A and B, or additive A alone ([0012], line 12; page 2, right col., line 15), or additive B alone (See at least [0054]) can be used in the electrolyte solution.
Taeuchi as modified further teaches a content of the negative electrode film-forming agent is preferably in the range of 0.1% to 10% by weight of the electrolyte solution ([0015], Takeuchi). The range is within the range of 0.1 to 30 parts by weight based on 100 parts by weight of the electrolyte solution. 
Regarding claim 2, Takeuchi as modified teaches the nonaqueous electrolyte secondary battery according to claim 1, wherein the electrolyte solution contains lithium hexafluorophosphate as a supporting salt (See LiPF6 in [0017]).
claim 3, Takeuchi as modified teaches the nonaqueous electrolyte secondary battery according to claim 1, wherein the positive electrode contains polyaniline, which contains nitrogen.
Regarding claim 4, Takeuchi as modified teaches the nonaqueous electrolyte secondary battery according to claim 1, wherein the negative electrode film-forming agent in the electrolyte solution is at least vinylene carbonate having a formula represented by formula (1) recited in claim 4.
Regarding claim 8, Takeuchi as modified teaches the nonaqueous electrolyte battery according to claim 1, wherein the claimed polycarboxylic acid is polyacrylic acid (See the rejection of claim 1).
Regarding claim 9, Takeuchi as modified teaches the nonaqueous electrolyte battery according to claim 1, wherein the lithium polyacrylate (See the rejection of claim 1) is “an alkali metal salt of polycarboxylic acid”.
Regarding claim 10, Takeuchi as modified teaches the nonaqueous electrolyte secondary battery according to claim 1, the method comprising the following steps:
preparing a positive electrode and a negative electrode, and disposing a separator between the positive electrode and the negative electrode to produce a stacked component including the positive electrode, the separator and the negative electrode (See at least: [0028]), [0046], Takeuchi);
housing at least one of the stacked component in a battery container (See at least [0028], [0046], Takeuchi, “placed in a case”, “sealing the battery case”, etc.); and

Regarding claim 11, Takeuchi teaches a nonaqueous electrolyte secondary battery (see at least Title and Abstract) comprising:
a positive electrode (See at least Abstract);
a negative electrode (See at least Abstract);
a separator disposed between the positive electrode and the negative electrode (See at least Abstract: one skilled in the art would know the separator is positioned between electrodes); and
an electrolyte solution containing a supporting salt having ionic conductivity (See “lithium salts”, [0017]-[0018], one skilled in the art would know these lithium salts, such as LiPF6, have an ionic conductivity).
Takeuchi further discloses that the positive electrode contains a binder such as polyvinylidene fluoride (PVDF) ([0023]) and a positive electrode active material such as an inorganic compound (e.g., composite oxide, [0019]), but is silent to at least one electrically conductive polymer such as polyaniline. However, in the same field of endeavor, Fukumine discloses that both inorganic compound (e.g., complex oxide, [0057]) and organic compound such as polyaniline ([0058]) function the same as a positive electrode active material. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced Takeuchi’s composite oxide with an organic compound such as polyaniline in the positive electrode of Takeuchi as a positive electrode active material, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP 
Takeuchi is silent to at least one of a polycarboxylic acid and a metal salt of a polycarboxylic acide as claimed. However, in the same field of endeavor, Tokonaga discloses that PVDF and lithium polyacrylate and polyacrylic acid are functional equivalents as a positive electrode binder.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced Takeuchi’s PVDF with lithium polyacrylate or polyacrylic acid as a positive electrode binder, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). Takeuchi further teaches the positive electrode includes electrically conductive carbon black ([0023], lines 9-10, Takeuchi). As a result, the positive electrode of Takeuchi as modified by Fukumine and Tokonaga consists of polyaniline and (a) lithium polyacrylate (or polyaniline and polyacrylic acid) and (b) carbon black,
wherein the negative electrode contains a carbonaceous material capable of lithium ion insertion/desertion (at least [0024] of Takeuchi: graphite, etc.),
wherein the electrolyte solution consists of a solvent (at least [0016], Takeuchi), a supporting salt having ionic conductivity (See above) and at least one negative electrode film-forming agent such as vinylene carbonate (See, e.g., additive B vinylene carbonate (VC): at least [0009], Takeuchi). It is noted that Takeuchi discloses that either the combination of additives A and B, or additive A alone ([0012], line 12; page 2, right col., line 15), or additive B alone (See at least [0054]) can be used in the electrolyte solution.

Regarding claim 12, Takeuchi in view of Fukumine and Tokonaga teaches the nonaqueous electrolyte battery according to claim 1, wherein the component (a) is a lithium salt of polycarboxylic acid (See the rejection of claim 1).
Takeuchi as modified teaches the electrolyte solution contains a supporting salt having lithium ionic conductivity (See “lithium salts”, [0017]-[0018]; one skilled in the art would know these lithium salts such as LiPF6 have ionic conductivity).
Takeuchi as modified teaches the negative electrode contains a carbonaceous material capable of lithium ion insertion/desertion (at least [0024] of Takeuchi: graphite, etc.).
Regarding claim 13, Takeuchi in view of Fukumine teaches the nonaqueous electrolyte battery according to claim 11, wherein the component (a) is a lithium salt of polycarboxylic acid (See the rejection of claim 1).
Takeuchi as modified teaches the electrolyte solution contains a supporting salt having lithium ionic conductivity (See “lithium salts”, [0017]-[0018]; one skilled in the art would know these lithium salts such as LiPF6 has ionic conductivity).
Takeuchi as modified teaches the negative electrode contains a carbonaceous material capable of lithium ion insertion/desertion (at least [0024] of Takeuchi: graphite, etc.).
Regarding 14, Takeuchi as modified teaches the nonaqueous electrolyte secondary battery according to claim 1, wherein a content of the negative electrode film-forming agent in 
Regarding 15, Takeuchi as modified teaches the nonaqueous electrolyte secondary battery according to claim 11, wherein a content of the negative electrode film-forming agent in the electrolyte solution is 0.1% to 10% by weight of the electrolyte solution, as addressed in the rejection of claim 11, reading on 0.1 to 10 parts by weight based on 100 parts by weight of the electrolyte solution, as instantly claimed.
Regarding 16, Takeuchi as modified teaches the nonaqueous electrolyte secondary battery according to claim 1, wherein the negative electrode contains natural graphite, for example ([0024], Takeuchi).
Regarding 17, Takeuchi as modified teaches the nonaqueous electrolyte secondary battery according to claim 11, wherein the negative electrode contains natural graphite, for example ([0024], Takeuchi).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi as modified, as applied to claim 1 above, and further in view of Tokuda et al.(US 20120244425 A1, hereafter Tokuda).
Regarding claim 18, Takeuchi as modified teaches the nonaqueous electrolyte secondary battery according to claim 1, but appears silent to a specific compound as claimed to form a film on the negative electrode. However, in the same field of endeavor, Tokuda discloses that VC and monofluoroethylene carbonate in an electrolyte solution are functional equivalents to form a coating film on the negative electrode (See at least [0030], [0046]-[0048], [0086], prima facie obvious (MPEP 2144.06).

Response to Arguments
Applicant's arguments in the Remarks and the Declaration filed on March 25, 2021 have been fully considered but they are not persuasive.
1) In response to the argument that Takeuchi does not teach or suggest the use of polyaniline (the middle para. on page 9 of Remarks), it is respectfully noted that it is Takeuchi in view of Fukumine, rather than merely Takeuchi, that teaches the use of polyaniline. Moreover, the combination of Takeuchi and Fukumine does not use a transition metal-containing composite oxide after modification of Takeuchi by Fukumine.
In response to applicant's arguments against the references individually (herein Takeuchi), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
2) In response to the argument with regard to excluding additive A (bottom of p9), it is respectfully noted that Takeuchi does teach the additive B alone is used in the electrolyte solution. See the above rejections.

In response to applicant's arguments against the references individually (herein Takeuchi), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
4) In response to the argument (in the Remarks and the Declaration) regarding functional equivalents relied on to combine Takeuchi and Fukumine, it is respectfully noted that Fukumine clearly discloses that both transitional metal composite oxide and organic compound such as polyaniline ([0057]-[0058]) function the same as a positive electrode material. That is, they are functional equivalents as a positive electrode active material in a battery. The functional equivalents do not necessarily mean that they have to have or produce equivalent properties or effects when used as a positive electrode active material. In addition, the data shown in the Declaration further supports replacing composide oxide of Takeuchi with polyaniline of Fukumine, because the use of polyaniline appears to show better properties such as power density and energy density (Table B and Fig. 1). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZHONGQING WEI/Primary Examiner, Art Unit 1727